Gray, C. J.
This case is not distinguishable from that of Norway Plains Co. v. Boston & Maine Railroad, 1 Gray, 263.
In that case, so far as one lot of goods was concerned, as in this, the agent of the consignee was at the station after the ar *207rival of the goods, prepared to receive them; but the defendants were not, and, if he had remained, would not have been, ready to deliver them in time to be put in a place of safety elsewhere on that day, and they were destroyed in the station by fire the ensuing night; and Chief Justice Shaw, in delivering the opinion, said that the court considered all the circumstances stated, as to the agent calling for the goods, waiting, and at last leaving the depot before they were ready, to be immaterial.
The court had previously held in Thomas v. Boston Providence Railroad, 10 Met. 472, that where suitable warehouses were provided by a railroad corporation, and goods, not called for on their arrival at the place of destination, were unladen and separated from the goods of other persons, and stored safely in such warehouses, the duty of the corporation as common carriers was terminated.
The judgment in Norway Plains Co. v. Boston & Maine Railroad went further; and was put upon the ground that, from the necessary condition of the business of railroad corporations, and from their practice to have platforms on which to place goods from the cars in the first instance, and warehouse accommodations by which they may be securely stored, the goods of each consignment by themselves, in accessible places, ready to be delivered, the whole duty assumed by the railroad corporation is to carry the goods safely to the place of destination and there discharge them upon the platform, and then and there deliver them to the consignee or party entitled to receive them, if he is there ready to take them forthwith, or, if he is not there ready to take them, then to place them securely and keep them a reasonable time, ready to be delivered when called for ; that delivery from themselves as common carriers, to themselves as keepers for hire, discharges their responsibility as common carriers ; that they are responsible as common carriers until the goods are removed from the cars and placed on the platform; that if, on account of their arrival in the night, or at any other time when by the usage and course of business the doors of the merchandise depot or warehouse are closed,- or for any other cause, they cannot then be delivered, or if for any reason the consignee is not there ready to receive them, it is the duty of the company to store them and preserve them safely, under the charge of competent and *208careful servants, ready to be delivered, and actually deliver them when duly called for by parties authorized and entitled to receive them; and for the performance of these duties, after the goods are delivered from the cars, the company are liable as warehousemen or keepers of goods for hire.
In short, the railroad corporation ceases to be a common carrier and becomes a warehouseman, as matter of law, when it has completed the duty of transportation and assumed the position of warehouseman, as matter of fact and according to the usages and necessities of the business in which it is engaged.
The rule then established, after argument by eminent counsel and upon much consideration, and supported by great force of reasoning, has ever since been considered settled law in this Commonwealth. Sessions v. Western Railroad, 16 Gray, 132. Rice v. Boston & Worcester Railroad, 98 Mass. 312. Miller v. Mansfield, 112 Mass. 260. Stowe v. New York, Boston & Providence Railroad, 113 Mass. 521. And it has been recognized, in the ablest decisions which have taken a different view of the subject, as a rule of a definite and practical character and of easy application. Moses v. Boston & Maine Railroad, 32 N. H. 523, 543. Graves v. Hartford & New York Steamboat Co. 38 Conn. 143, 151.
Upon a careful examination of the numerous decisions in' other states, fully collected in the elaborate arguments at the bar, some in accordance and some in conflict with the judgment of this co’:rt, we find nothing which adds to or controls the reasoning of Chief Justice Shaw, upon which, more than twenty years ago, the law of this Commonwealth was authoritatively declared.
This case does not require us to consider whether the rule should extend to a case in which the goods have not arrived at their final destination, but are held by one railroad corporation in a warehouse at the end of its own line, with the duty of forwarding them by another carrier to their ultimate destination — as to which the judgments of the Supreme Court of the United States in Railroad Co. v. Manufacturing Co. 16 Wall. 318, and of the Court of Appeals of New York in McDonald v. Western Railroad, 34 N. Y. 497, seem to be in conflict with the opinions expressed in Denny v. New York Central Railroad, 13 Gray 481, 487, and Judson v. Western Railroad, 4 Allen, 520, 523.
*209The other cases, cited for the plaintiffs, in the Supreme Court of the United States, the House of Lords, the Court of Appeals of New York, and this court, were cases of .common carriers by sea, who have not the same means of warehousing goods at their destination, and are not therefore within the rule which governs railroad corporations. Judgment for the defendants.